RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 3/1/2021 have been received. In the response filed on 3/1/2021, claims 1-4, 6, 8, and 9 were amended; and claims 11-13 were added. 
Claims 1-4, 6, 8, 9, and 11-13 are pending. Claims 5, 7, and 10 are canceled. Claims 1-4, 6, 8, 9, and 11-13 are subject to a requirement for election. 

Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, 6, and 8, drawn to a particulate product.
Group II, claims 9, 11, and 12, drawn to a method of making a compressed tablet.
Group III, claim 13, drawn to a compressed tablet.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a particulate product which comprises a plurality of solid particles, wherein each of the solid particles is comprised of: (i) 22-75 wt.%, based on the total weight of the solid particle, of vitamin A and/or its derivatives; (ii) 20-70 wt.%, based on the total weight of the solid particle, of at least one emulsifier which is not derived from an animal source, and (iii) 5-55 wt.%, based on the total , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schaffner et al., US 2009/0105331 A1.
Schaffner discloses a particulate product which comprises a plurality of solid particles (dry powder, para 0076), wherein each of the solid particles is comprises a fat soluble active ingredient may be present in a range of 0.1 to 90 wt. % (para 0036). Schaffner discloses the fat soluble active ingredient may be vitamin A (para 0029); and/or its derivatives (e.g., vitamin A acetate, vitamin A palmitate, para 0029). Schaffner discloses the product comprises a polysaccharide that is in the range of from 10 to 99.9 weight % (p. 3, para 0047, Table). Schaffner discloses the polysaccharide (para 0005) may be a modified starch (para 0008) that exhibits emulsifying properties (hydrophilic and lipophilic portions, para 0008; 0020). Schaffner discloses the product comprises 0-70% disaccharide (p. 4, Table). Schaffner discloses the disaccharide may be a non-reducing sugar (sucrose, para 0038). Schaffner does not require the presence of antioxidants selected from the group consisting of ascorbic acid, tocopherols, propyl gallate, tertiary butylhydroquinone, butylated hydroxyanisole and butylated hydroxytoluene (0-5 % water soluble antioxidants and 0-7% fat soluble antioxidants, p. 4, Table). 
The prior art discloses the common feature between the groups of inventions. So, the common feature does not provide a contribution over the prior art. Therefore, the common feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the inventions lack Unity of Invention. 
A telephone call was not made to request an oral election to the above restriction requirement because it is too complex to discuss on the telephone. 

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WALTER A MOORE/Primary Examiner, Art Unit 3619